OPINION — AG — ANY CORPORATION DOING IN THE STATE OF OKLAHOMA (INCLUDING ANY CORPORATION ENGAGED IN THE INSURANCE BUSINESS) MAY ACQUIRE REAL ESTATE IN THE STATE LOCATED OUTSIDE OF INCORPORATED CITIES OR TOWNS OR ADDITIONS THERETO, FOR SALE OR LEASE FOR INDUSTRIAL OR COMMERCIAL PURPOSES TO ANY OTHER CORPORATION WHICH COULD HAVE LAWFULLY ACQUIRED THE SAME IN THE FIRST INSTANCES WITHOUT, BY SO DOING, SUBJECTING EITHER OF SUCH CORPORATION TO THE PENALTIES PROVIDED IN 18 O.S.H. 1.23 OF THE 1947 " BUSINESS CORPORATION ACT " FOR CORPORATION OWNING OR HOLDING REAL ESTATE IN VIOLATION OF 18 O.S.H. 1.20, 18 O.S.H. 1.21 CITE: ARTICLE XXII, SECTION 2 (JAMES C. HARKIN)